 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   OFILIA RAMIREZ, et al.,                           Case No. 1:17-cv-01545 JLT
12                 Plaintiffs,                         [PROPOSED] ORDER GRANTING
                                                       CONTINUANCE OF FACT DISCOVERY
13                 v.                                  DEADLINE
14   HOOVER TREATED WOOD PRODUCTS,                     (Doc. 20)
     INC.,
15
                   Defendant.
16

17

18         Based upon the stipulation of counsel and good cause appearing, the stipulation to extend the

19   non-expert discovery deadline to January 10, 2019 is GRANTED. No other modifications to the

20   case schedule are authorized.

21
     IT IS SO ORDERED.
22

23      Dated:    October 17, 2018                          /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
24

25
26

27

28
30
31
